DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0190151 A1 to Culbertson et al. (Culbertson).
In reference to claims 1 and 19, Culbertson discloses an exhaust gas system for a combustion engine, the exhaust gas system comprising: an exhaust gas treatment unit (implicit; par. 0004); an exhaust gas heating assembly (Figs. 4, 8, 16-18, 22) connected to and upstream of said exhaust gas treatment unit; said exhaust gas heating assembly including: a heating unit housing (15) for accommodating a flow of exhaust gas therethrough; a plurality of heating units (35) mounted in said heating unit housing and defining respective heating unit longitudinal axes (“up and down” direction in Figs.); each of said heating units being elongated along the heating unit longitudinal axis corresponding thereto; each of said heating units having a first heating unit longitudinal end region and a second heating unit longitudinal end region (top and bottom, respectively, in the Figs.); a support structure (41, 43, 45, 80, 282, 296, 334, 410) supporting said plurality of heating units at said first and second heating unit longitudinal end regions so as to be supported in relationship to said heating unit housing; and, at least one of said heating units being supported at least at one of said first and second heating unit longitudinal end regions thereof on said support structure so as to be movable in the direction of said longitudinal axis.
In reference to claim 2, Culbertson discloses the exhaust gas heating assembly of claim 1, wherein each of said heating units is supported at least at one of said first and second heating unit longitudinal end regions thereof so as to be movable in the direction of the longitudinal axis (H) corresponding thereto (see Figs. 4, 8, 16-18, 22).
In reference to claim 3, Culbertson discloses the exhaust gas heating assembly of claim 1, wherein said support structure, in assignment to said first heating unit longitudinal end regions, includes: a first support element (41, 45, 334) supported on said heating unit housing and said first support element having a plurality of pass-through openings; said pass-through openings of said first support element being penetrated by corresponding ones of said heating units; and/or, said support structure, in assignment to said second heating unit longitudinal end regions, including a second support element supported on said heating unit housing and said second support element (41, 45, 334) having a plurality of pass-through openings; and, said pass-through openings of said second support element being penetrated by corresponding ones of said heating units.
In reference to claim 4, Culbertson discloses the exhaust gas heating assembly of claim 3, wherein: the first heating unit longitudinal end region of at least one of said heating units penetrates a corresponding pass-through opening of said first support element in such a manner that the first heating unit longitudinal end region is movable relative to said first support element in the direction of said heating unit longitudinal axis (see Figs. 4, 17, etc.); and/or, the second heating unit longitudinal end region of at least one of said heating units penetrates a corresponding pass-through opening of said second support element in such a manner that the second heating unit longitudinal end region is movable relative to said second support element in the direction of said heating unit longitudinal axis (optional, however, see Figs. 4, 17, etc.).
In reference to claim 5, Culbertson disclose the exhaust gas heating assembly of claim 3, wherein: said first support element is flexible in the direction of the heating unit longitudinal axis (41, 45 are disclosed as a thin sheet and is thus considered flexible); and, the first heating unit longitudinal end region of at least one of said heating units is set on said first support element (see Figs. 4, 6); and/or, said second support element is flexible in the direction of said heating unit longitudinal axis (H); and, the second heating unit longitudinal end region of at least one of said heating units is set on said second support element (again, optional).
In reference to claim 6, Culbertson discloses the exhaust gas heating assembly of claim 3, wherein: said first support element is configured so as to be substantially U-shaped having first and second U-legs and a connecting web connecting said first and second U-legs; said first U-leg of said first support element is set on said heating unit housing and said pass-through openings of said first support element are provided in said second U-leg of said first support element; or/and, said connecting web of said first support element is disposed in a direction toward an inflow end of the heating unit housing, or/and said second support element is configured so as to be substantially U-shaped having first and second U-legs and a connecting web connecting said first and second U-legs thereof; a first U-leg of said second support element is set on the heating unit housing and the pass-through openings of the second support element are provided in said second U-leg of said second support element; and/or, said connecting web of said second support element is disposed in said direction toward said inflow end of the heating unit housing.
In reference to claim 7, Culbertson discloses the exhaust gas heating assembly of claim 1, wherein at least a first heating unit of said plurality of heating units is electrically connected in the first heating unit longitudinal end region thereof with at least a second one of said plurality of heating units in the first heating unit longitudinal end region thereof (see Figs. 3, 4) and/or in the second heating unit longitudinal end region of said second heating unit, said second heating unit is electrically connected with at least a third heating unit of said plurality of heating elements in the second heating unit longitudinal end region thereof (optional, however see Figs. 3, 4).
In reference to claim 8, Culbertson discloses the exhaust gas heating assembly of claim 1, wherein at least a first heating unit of said plurality of heating units is electrically connected in the first heating unit longitudinal end region thereof with at least a second heating unit of said plurality of heating units and, in the second heating unit longitudinal end region thereof, is electrically connected to at least a third heating unit of said plurality of heating units (see Figs. 3, 4).
In reference to claim 9, Culbertson discloses the exhaust gas heating assembly of claim 1, wherein said heating units are electrically switched in parallel and/or said heating units are electrically switched in series (see Fig. 3A; the heaters are wired in parallel).
In reference to claim 11, Culbertson discloses the exhaust gas heating assembly of claim 7, wherein: said heating unit housing has first and second housing pass-through openings; said first and second heating units penetrate said first housing pass-through opening with corresponding first heating unit longitudinal end regions thereof so as to permit said first heating unit longitudinal end regions to be mutually electrically connected outside of said heating unit housing and/or with said third heating unit (see Fig. 3A); and/or, said first and second heating units penetrate said second housing pass-through opening with corresponding second heating unit longitudinal end regions thereof so as to permit said second heating unit longitudinal end regions thereof to be mutually electrically connected outside of said heating unit housing and/or with said third heating unit (optional, however, see Fig. 3A).
In reference to claim 12, Culbertson discloses the exhaust gas heating assembly of claim 11, wherein: said heating unit housing has an external side and a first heating unit connection chamber (5, Fig. 3A) for electrically connecting therein at least two of said plurality of heating units at the first heating unit longitudinal end regions corresponding thereto outside of said heating unit housing; said first heating unit connection chamber is disposed on said external side and has a cover (7) closing off said first chamber essentially gas-tight; and/or, said heating unit housing has a second heating unit connection chamber for electrically connecting therein at least two of said plurality of heating units at the second heating unit longitudinal end regions corresponding thereto outside of said heating unit housing; and, said second heating unit connection chamber is disposed on said external side and has a cover closing off said second chamber essentially gas tight (optional).
In reference to claim 13, Culbertson discloses the exhaust gas heating assembly of claim 1, wherein: at least two heating units of said plurality of heating units are arranged so as to cause the corresponding longitudinal axis (H) thereof to be substantially mutually parallel (see Fig. 3); and/or, said heating unit housing defines a housing longitudinal axis (G); the respective longitudinal axes (H) of said at least two heating units conjointly define a common plane lying orthogonally to said housing longitudinal axis (see Fig. 3); and/or, said at least two heating units are each elongated rectilinearly along the heating unit longitudinal axis (H) corresponding thereto (see Fig. 3).
In reference to claim 14, Culbertson discloses the exhaust gas heating assembly of claim 1, wherein: said heating unit housing has a heating unit receptacle region (10) having a substantially rectangular internal circumferential contour with said heating units disposed in said heating unit receptacle region; said heating unit housing has an upstream connection region and downstream connection region and a substantially round internal circumferential contour in said upstream connection region (see Fig. 3); and/or, said heating unit housing has a substantially round internal circumferential contour in said downstream connection region (see Fig. 3).
In reference to claim 20, Culbertson discloses the exhaust gas system of claim 19, wherein said exhaust gas treatment unit includes a catalytic converter and/or a particle converter (par. 0004).
Claim(s) 1, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,992,399 A to Anderson et al. (Anderson).
In reference to claim 1, Anderson discloses an exhaust gas heating assembly for an exhaust gas system of a combustion engine (interpreted as intended use), said exhaust gas heating assembly comprising: a heating unit housing (12; Figs. 1-8) for accommodating a flow of exhaust gas therethrough (interpreted as intended use); a plurality of heating units (218; alternatively, each vertical strip of 18 can be interpreted as an individual heating element) mounted in said heating unit housing and defining respective heating unit longitudinal axes (“up and down” direction in Figs.); each of said heating units being elongated along the heating unit longitudinal axis corresponding thereto; each of said heating units having a first heating unit longitudinal end region and a second heating unit longitudinal end region; a support structure (14, 16, 34, 42) supporting said plurality of heating units at said first and second heating unit longitudinal end regions so as to be supported in relationship to said heating unit housing; and, at least one of said heating units being supported at least at one of said first and second heating unit longitudinal end regions thereof on said support structure so as to be movable in the direction of said longitudinal axis (by means of springs 34).
In reference to claim 7, Anderson discloses the exhaust gas heating assembly of claim 1, wherein at least a first heating unit of said plurality of heating units is electrically connected in the first heating unit longitudinal end region thereof with at least a second one of said plurality of heating units in the first heating unit longitudinal end region thereof (at 80; Fig. 3) and/or in the second heating unit longitudinal end region of said second heating unit, said second heating unit is electrically connected with at least a third heating unit of said plurality of heating elements in the second heating unit longitudinal end region thereof (optional).
In reference to claim 10, Anderson discloses the exhaust gas heating assembly of claim 7, wherein: said first support element (14) has a first inner space conjointly defined by said U-legs thereof (see Fig. 5); said second support element (16) has a second inner space conjointly defined by said U-legs thereof (see Fig. 6); at least two heating units (18, 218, or each leg of 18) of said plurality of heating units in their respective first heating unit longitudinal end regions are electrically connected to a further heating unit in said first inner space; and/or, at least two of said heating units of said plurality of heating units in their respective second heating unit longitudinal end regions are electrically connected in said second inner space to a further one of said heating units (see Figs. 2, 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbertson as applied to claim 1 above, and further in view of US 2020/0300141 A1 to Gaiser (Gaiser).
In reference to claims 15-18, Culbertson discloses the exhaust gas heating assembly of claim 1, wherein: at least one heating unit of said plurality of heating units comprises a jacket (60) elongated in the direction of the heating unit longitudinal axis (H) corresponding thereto; and, said jacket has a heat conductor element within said jacket and/or said jacket (see Fig. 27C), but fails to explicitly disclose a heat transmission formation However, Gaiser discloses a similar exhaust gas heating assembly, including an elongated heating unit including on an external side thereof, a heat transmission formation (22; Figs. 1-2), wherein: said heat transmission formation includes a plurality of heat transmission sections (32) arranged successively in the direction of the heating unit longitudinal axis (H) corresponding to said at least one heating unit; and, said heat transmission sections of said heat transmission formation are substantially mutually parallel (see Fig. 2), wherein: said heat transmission formation is configured in a meandering manner (zig-zag; see Fig. 1) and includes a plurality of heat transmission sections mutually substantially in parallel; and, said heat transmission formation further includes a plurality of connection segments (30) interconnecting said plurality of heat transmission sections one with the other, wherein said jacket has an outer side; and, said heat transmission formation is provided on said outer side of said jacket (see Fig. 1). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heat transfer formation disclosed by Gaiser into the assembly of Culbertson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Gaiser teaches that the structure advantageously provides for more efficient heating (par. 0009).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DE 202020104976 U1, JP H04-339122 A and US 4,723,973 A each also anticipate at least claims 1-3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
16 June 2022